Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 3, 2021

                                       No. 04-20-00125-CV

                                     PAY AND SAVE, INC.,
                                          Appellant

                                                v.

                                         Roel CANALES,
                                             Appellee

                    From the 229th Judicial District Court, Duval County, Texas
                                    Trial Court No. DC-16-371
                           Honorable Baldemar Garza, Judge Presiding


                                          ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

       On February 2, 2021, appellant filed a second motion requesting an extension of time in
which to file a reply brief. The motion is unopposed.

      The motion is GRANTED and appellant’s reply brief is due no later than February 22,
2021. Further requests for an extension are disfavored.


           It is so ORDERED February 3, 2021.


                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT